DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19 are pending and examined herein.
Information Disclosure Statement
The information disclosure statement filed 04/15/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
-Claim 1 (e) line 2 recites “the first strand “sand” the second strand”.
-Claim 15 (f) line 2 recites “the first strand “sand” the second strand”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step (e) recites “extending the “first” primer, thereby producing the second strand”, which would not be possible using the “first” primer.  Examiner has interpreted the claim as “extending the “reverse” primer”.
Claim 5, line 2 recites “and the circular molecule is at least partially denatured “primer” to annealing of the primer in step b.”  The examiner has interpreted the claim as “and the circular molecule is at least partially denatured “prior” to annealing of the primer in step b.”
Claim 11 recites the limitation "the additional primers".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-10 are similarly rejected for being dependent on base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Kazakov et al.
Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kazakov et al. (US 11,014,957, which claims priority to the provisional application 62/270,421 filed 12/21/2015).  References to specific paragraphs apply to the provisional application. 
Regarding claim 1, Kazakov teaches a method of making a library of target nucleic acid molecules from a sample comprising a plurality of target molecules (e.g. para. [0098]), the method comprising for substantially each target molecule:
a. ligating a single adaptor to a target molecule forming a circular molecule (e.g. para. [0003], wherein the adaptor comprises two barcodes, two primer binding sites situated between the two barcodes (e.g. para. [0003]; “The combo adapter may comprise one or more sequences may be selected from: a primer binding site, an enzymatic restriction site, a sequencing barcode, an indexing sequence, a Zip-code, one or more random nucleotides, and combinations thereof.” And Fig. 4A shows the primers going in both directions extending the entire adapter molecule, which means the barcodes would have to be on the outside of the primers), wherein the primers annealing to the binding sites are facing away from each other (e.g. Figure 4a), and at least one strand terminating nucleotide situated between the two primer binding sites wherein the nucleotide effects strand synthesis termination by a nucleic acid polymerase (e.g. see Fig.  para. [0003]; “The 5'-proximal segment or the 3'-proximal segment or a region between the 5'-proximal and 3'-proximal segments may comprise one or more moieties selected from a nucleic acid residue, a modified nucleic acid residue, an abasic site, a disulfide (S-S) internucleotide bond, and a non-nucleotide linker, wherein the one or more moieties inhibit primer extension by a polymerase, thereby preventing rolling-circle amplification of the circularized adapter-polynucleotide ligation product”); 

c. extending the forward primer up to the modified nucleotide, thereby producing a first strand (e.g. para. [0008]); 
d. annealing a reverse primer complementary to the adaptor to the first strand (e.g. see Fig. 4a);
e. extending the first primer, thereby producing the second strand and a double- stranded molecule comprising the first strand sand the second strand wherein the two barcodes are flanking the target sequence (e.g. see Fig. 4a).
Regarding claim 2, Kazakov teaches wherein at least one of the forward and the reverse primer comprises a 5’-flap sequence not complementary to the adaptor and comprising an additional primer binding site (e.g. para. [0014]; “FIG.4B: RT-PCR with combo primers complementary or corresponding to the 5'- and 3'proximal segments of the CAD and also containing 5'-overhangs accommodating additional sequences (e.g., sequencing indexes or bar-codes, sequencing primer binding sites or flow-cell binding sites”).
Regarding claim 3, 17 and 19, Since Kazakov teaches the combo primer to contain 5’ overhangs accommodating additional sequences (as per para. [0014]), and specifically sequencing primer binding sites, there is reason to believe that a sequencing primer binding site would allow for annealing of a sequencing primer and extension to produce a double-stranded molecule. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  In the instant case, Kazakov produces a sequencing construct which contains a sequencing primer binding site on the 5’-overhang of the combo 
Regarding claim 4, Kazakov teaches wherein the target molecule and the adaptor in step a. are single-stranded (e.g. para. [0035]).
Regarding claim 5, Kazakov teaches wherein the target molecule and the adaptor in step a. are double-stranded and the circular molecule is at least partially denatured primer to annealing of the primer in step b (e.g. para. [0018]; “The ligation reactions were analyzed by denaturing gel electrophoresis…”).
Regarding claim 7, Kazakov teaches wherein the strand terminating nucleotide is selected from abasic nucleotides, nucleotides with protein side groups, synthetic nucleotide AraC (cytarabine) or deoxyuracil, isoguanine, 5-methylisocytosine, ethylene glycol spacers, nucleotides with bulky analogues such as fluorophores, or unnatural base pair (UBP) "d5SICS-dNaM" nucleic acid analogues (e.g. para. [0003]; “The 5'-proximal segment or the 3'-proximal segment or a region between the 5'-proximal and 3'-proximal segments may comprise one or more moieties selected from a nucleic acid residue, a modified nucleic acid residue, an abasic site, a disulfide (S-S) internucleotide bond, and a non-nucleotide linker, wherein the one or more moieties inhibit primer extension by a polymerase, thereby preventing rolling-circle amplification of the circularized adapter-polynucleotide ligation product.”)
Regarding claim 8, Kazakov teaches wherein ligation is selected from overhang ligation, T-A ligation, blunt-end ligation and topoisomerase-catalyzed ligation (e.g. para. [0012]; A polynucleotide having 5’-phosphate and 3’-OH ends is ligated to 5’-AppNp by an RNA ligase in the absence of ATP to generate a 3’-p before ligation to 5’-CAD as in Fig. 2A, utilizing blunt-end ligation).
Regarding claims 9 and 10, Kazakov teaches wherein the adaptor has a photocleavable linker on one end which is exposed to UV light to enable ligation on the other end (e.g. para. [0005]; The 5’-end and/or 3’-end groups of said combo adapter may contain a reversible blocking group that requires 
Regarding claim 11, Kazakov teaches wherein the additional primers are sequencing primers (e.g. para. [0014]; RT-PCR with combo primers complementary or corresponding to the 5'- and 3'proximal segments of the CAD and also containing 5'-overhangs accommodating additional sequences (e.g., sequencing indexes or bar-codes, sequencing primer binding sites or flow-cell binding sites)”).
Regarding claim 12, Kazakov teaches a library of target nucleic acid molecules wherein each molecule is a circular molecule comprising a target sequence and an adaptor linking the ends of the target sequence, the adaptor comprising (e.g. see Fig. 4a):
a. two barcodes (e.g. para. [0003]); 
b. two primer binding sites (e.g. para. [0003]) situated between the two barcodes, wherein the primers annealing to the binding sites are facing away from each other (e.g. see Fig. 4a); 
c. at least one modified nucleotide effecting a strand synthesis termination by a nucleic acid polymerase situated between the two primer binding sites (e.g. para. [0003]).
Regarding claim 14, Kazakov teaches wherein modified nucleotide effecting a strand synthesis termination by a nucleic acid polymerase is selected from abasic nucleotides, nucleotides with protein side groups, synthetic nucleotide AraC (cytarabine) or deoxyuracil, isoguanine, 5-methylisocytosine, ethylene glycol spacers, nucleotides 2333900-US1 with bulky analogues such as fluorophores, or unnatural base pair (UBP) "d5SICS- dNaM" nucleic acid analogues (e.g. para. [0003]).
Regarding claim 15, Kazakov teaches a method of sequencing target nucleic acids in a sample comprising a plurality of target molecules, the method comprising:
a. creating a library of target nucleic acid molecules from the sample (e.g. para. [0023]; “The present application provides methods and compositions for constructing libraries and sequencing polynucleotides by ligating a single double-stranded adaptor to substantially each double-stranded 
b. denaturing at least a portion of the double-stranded circular target molecule (e.g. para. [0018]; “The ligation reactions were analyzed by denaturing gel electrophoresis…”).
c. annealing a forward primer complementary to the adaptor to one strand of the target molecule (e.g. para. [0008]); 
d. extending the forward primer up to the modified nucleotide, thereby producing a first strand; e. annealing a reverse primer complementary to the adaptor to the first strand (e.g. see Fig. 4a); 
f. extending the first primer, thereby producing the second strand and a double- stranded molecule comprising the first strand sand the second strand wherein the two barcodes are flanking the target sequence (e.g. see Fig. 4a); 
g. amplifying the double stranded molecule from step f.; and 
h. sequencing the amplified products from step g. (e.g. para. [0008])
Regarding claim 16, Kazakov teaches wherein at least one of the forward and the reverse primer comprises a 5'-flap sequence not complementary to the adaptor and comprising an additional primer binding site (e.g. para. [0014]; “FIG.4B: RT-PCR with combo primers complementary or corresponding to the 5'- and 3'proximal segments of the CAD and also containing 5'-overhangs accommodating additional sequences (e.g., sequencing indexes or bar-codes, sequencing primer binding sites or flow-cell binding sites”).
Regarding claim 18, Kazakov teaches wherein amplifying in step g. is performed with the additional primer (e.g. para. [0020]; “P5 and p7”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Kazakov et al. and Wong et al. 
Claims 1-8, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakov et al. (Patent application 62/270,421, filed 12/21/2015) as applied to claims 1-5, 7-8, 11-12 and 14-19 above, and further in view of Wong et al. (Current Protocols in Molecular Biology, 7.11.1-7.11.11, published 01/2013).
Regarding claim 6 and 13, Kazakov teaches the adapter containing barcodes, however it is noted the reference is silent on the length of the barcodes.  
Wong teaches wherein the barcode is a nucleotide sequence 4-20 bases long (e.g. Table 7.11.2)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to use the size of the barcodes taught by Wong in the adapters of Kazakov.  One would have been motivated to do so because Wong teaches “In the interest of economy and efficiency, various strategies have been developed for multiplexing, in which samples are uniquely tagged with short identifying sequences known as barcodes, pooled, and then sequenced together in a single lane…This strategy may be extended to even larger numbers of samples and may also be generalized to other sequencing applications or sequencing platforms” as per the abstract of Wong.  The ordinary artisan would have a reasonable expectation of success in practicing the invention because both Kazakov and Wong are in the same field of endeavor of nucleic acid sequencing.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639